Citation Nr: 0520256	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  99-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for fungus of the feet.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1996 to 
July 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The veteran testified at a hearing before an RO hearing 
officer in a June 1999.  A transcript of that hearing is of 
record.


REMAND

In its prior August 2001 remand, the Board directed the RO 
to make arrangements for the veteran to be afforded a VA 
examination to determine the nature and etiology of the 
claimed hemorrhoids and fungus of the feet conditions. 
However, the most recent July 2002 examination was not 
conducted with review of the veteran's claims file, and it 
appears that none of the examinations performed in response 
to the Board's remand included an opinion as to the etiology 
of the veteran's claimed disabilities.  Other records on 
file likewise contain no requested opinion.  As such, 
requested development has not been done.  Corrective action 
must be undertaken prior to entry of a Board decision.  See 
Stegall v.Brown, 11 Vet. App. 268 (1998).

The Board has reviewed the evidence and notes that the 
veteran filed his complaint asserting the presence of these 
conditions in August 1997, approximately one month after his 
discharge from service. The veteran claims that the 
conditions are recurrent. The Board believes that considering 
the closeness in time (approximately one month after 
discharge) at which the veteran asserted his claims for these 
conditions, the requested nexus opinions with consideration 
of the pathology of the claimed conditions should be 
provided.

The Board regrets therefore, that another remand is necessary 
to ensure due process is afforded the veteran in his claims. 

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.	The claims file should be returned to 
the physician who provided the most 
recent July 2002 VA examination 
diagnosing internal hemorrhoids and 
mild athletes foot, for preparation of 
an addendum. 

2.	If that physician is no longer 
available, the RO should arrange for 
another physician with appropriate 
expertise to review the claims folder, 
and note such review in the 
examination report. Based on this 
review, including all prior 
examinations, the examiner is asked to 
provide an opinion as to whether it is 
likely; unlikely; or at least as 
likely as not (that is a probability 
of more than 50 percent); that the 
veteran's hemorrhoids and foot fungus 
are etiologically related to his 
military service. This should include 
an opinion as to whether the veteran's 
foot fungus is in any way related to 
the currently service-connected tinea 
versicolor. The supporting rationale 
for all opinions expressed must be 
provided.  If it is determined that 
opinion cannot be entered without 
examination, such examination should 
be scheduled.

3.	The RO should undertake any other 
development and/or corrective action 
it determines to be indicated and then 
readjudicate the claims. If the 
benefits sought on appeal are not 
granted to the appellant's 
satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




